Case 1:20-cv-00694-PAB-NYW Document 48 Filed 11/20/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00694-PAB-NYW

  MOSTAFA KAMEL MOSTAFA,

         Plaintiff,

  v.

  WILLIAM BARR, U.S. Attorney General,
  CHRISTOPHER WRAY, FBI Director,
  KATHLEEN H. SAWYER, BOP Director,
  B. TRUE, ADX Florence Warden,
  MS. TUTTOILMUNDO, H Unit Manager, and
  JOHN AND JANE DOES, ET AL,

         Defendants.


                      RESPONSE TO PLAINTIFF’S MOTION TO AMEND


         Plaintiff has filed a motion requesting permission to file a second amended complaint.

  ECF No. 43 (motion); ECF No. 43-1 (second amended complaint). The proposed second

  amended complaint names 15 new defendants, 10 of whom are sued in both their official and

  individual capacities. See ECF No. 43-1 at 6-10.

         Defendants do not object to Plaintiff’s motion to amend. However, they note that the

  proposed second amended complaint should be subject to screening as required by 28 U.S.C.

  § 1915A and D.C.COLO.LCivR 8.1(b). Upon the completion of that screening, any newly-added

  Defendants must then be served (and given an opportunity to waive service), and they—along

  with Defendant Tuttoilmundo, who is sued in her individual capacity for the first time in the

  proposed Second Amended Complaint—must also request and obtain representation authority

                                                  1
Case 1:20-cv-00694-PAB-NYW Document 48 Filed 11/20/20 USDC Colorado Page 2 of 3




  from the Department of Justice before undersigned counsel can represent them in this case. The

  representation process ordinarily takes a number of weeks to complete.

         Therefore, upon notification from the Court regarding its ruling on the motion to amend

  and the status of the mandatory screening process, Defendants anticipate filing a motion to

  consolidate and to extend the response deadline for all Defendants, to allow sufficient time for

  any new Defendant (as well as Defendant Tuttoilmundo) to request representation.

         Respectfully submitted on November 20, 2020.

                                               JASON R. DUNN
                                               United States Attorney

                                               s/ Susan Prose
                                               Susan Prose
                                               Assistant United States Attorney
                                               1801 California Street, Suite 1600
                                               Denver, Colorado 80202
                                               Telephone: (303) 454-0100
                                               Fax: (303) 454-0411
                                               susan.prose@usdoj.gov

                                               Attorneys for Defendants Barr, Wray, Sawyer,
                                               True, and Tuttoilmundo, in their official capacities




                                                  2
Case 1:20-cv-00694-PAB-NYW Document 48 Filed 11/20/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2020, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system, which will send notification of such filing to the
  following e-mail addresses:

         None.

  and I hereby certify that I have directed individuals with the U.S. Attorney’s office to mail the
  foregoing to the following non-CM/ECF participants by U.S. Mail:

         Mostafa Kamel Mostafa
         Reg. No. 67495-054
         Florence Admax
         U.S. Penitentiary
         Inmate Mail/Parcels
         Po Box 8500
         Florence, CO 81226


                                                        s/ Susan Prose
                                                        U.S. Attorney’s Office




                                                   3
